DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 25 recites “wherein the copolymer formulation consists of either the oil-in-water emulsion(a) or the oil-in-water emulsion b)” which renders the scope of the claim confusing given that claim 1 from which claim 25 depends only recites a single oil-in-water emulsion and does not provide a second option or alternative oil-in-water emulsion. 

Claim 26 recites “wherein the copolymer formulation consists of either the oil-in-water emulsion a) or the oil-in-water emulsion b)” which renders the scope of the claim confusing given that claim 10 from which claim 26 depends only recites a single oil-in-water emulsion and does not provide a second option or alternative oil-in-water emulsion. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8-10, 17-18, 21-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Clay et al (US 2015/0218426).

Regarding claim 1, Clay et al discloses a composition applied to a low surface energy substrate, i.e. polyethylene film or polypropylene film (Abstract, [0024], [0045], and Pages 17-18 examples). The composition comprises an aqueous ink and an adhesion composition, where the adhesion composition comprises a maleated polyolefin (disclosed as second polymer (b))) ([0045] and [0063]). The maleated polyolefin is a polypropylene grafted with maleic anhydride, i.e. a polypropylene-graft-maleic anhydride copolymer ([0111]). The maleated polypropylene is in the form of an emulsion, i.e. an oil-in-water emulsion, and has an ASTM D-5 hardness of less than about 0.5 dmm, identical to that claimed; a viscosity at 190 ºC of 300 to 3,000 cps, overlapping the recited range of about 350 cp; a Mettler drop point from 100 to 160 ºC, overlapping the recited range of about 141 ºC; and a density of 0.90 to 1.00 g/cm3, overlapping the recited range of about 0.94 ([0046] and [0111]).


Regarding claim 8, Clay et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the adhesion composition comprises polymer (a) and polymer (b) in the amount of 30 to 60 wt. % based on the solids content of the adhesive composition, where the second polymer (b) is present in the amount of 2.5 to about 25 wt. % ([0029]). The amount of the adhesion composition in the total composition, i.e. total of the ink composition and adhesion composition, is about 1 about 25 wt. % ([0045]). From the above it is determined that the second polymer (b) comprises about 0.0075 to 3.75 wt. % of the total composition, while the solids content of the adhesion composition in the ink composition is 0.3 to 15 wt. %. Accordingly, the adhesion composition comprises 0.3 to 15.584 wt. % on the basis of the solids weight of the adhesion composition compared to the total weight of the compositions excluding the second polymer (b), overlapping the recited range of about 1 to about 30 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie 

Regarding claim 9, Clay et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the adhesion composition comprises polymer (a) and polymer (b) in the amount of 30 to 60 wt. % based on the solids content of the adhesive composition, where the second polymer (b) is present in the amount of 2.5 to about 25 wt. % ([0029]). The amount of the adhesion composition in the total composition, i.e. total of the ink composition and adhesion composition, is about 1 about 25 wt. % ([0045]). From the above it is determined that the second polymer (b) comprises about 0.0075 to 3.75 wt. % of the total composition, while the solids content of the adhesion composition in the ink composition is 0.3 to 15 wt. %. Accordingly, the adhesion composition comprises 0.3 to 15.584 wt. % on the basis of the solids weight of the adhesion composition compared to the total weight of the compositions excluding the second polymer (b), overlapping the recited range of about 2 to about 15 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 21, Clay et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the composition is applied to a surface of the low energy substrate ([0073]).

Regarding claim 22, Clay et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the low energy substrate is a polypropylene film or a polyethylene film.

Regarding claim 23, Clay et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ink is a flexographic ink ([0037]).

Regarding claim 25, Clay et al teaches all the claim limitations as set forth above. The claim recites that the composition consists of the oil-in-water emulsion and the aqueous ink composition. It is noted that the reference discloses a composition comprising an ink composition and an adhesion composition, where the adhesion composition comprises first and second polymers.  However, it should be noted that in the composition the ingredients of the adhesion composition, except for second polymer (b), can be considered to be part of the ink composition contained in the composition. Therefore, the reference discloses a copolymer formulation consisting of the oil-in-water emulsion, i.e. emulsified maleated polypropylene, and the composition consists of the aqueous ink composition and the copolymer formulation as recited in the present claims.


The adhesion composition comprises a maleated polyolefin (disclosed as second polymer (b))) ([0045] and [0063]). The maleated polyolefin is a polypropylene grafted with maleic anhydride, i.e. a polypropylene-graft-maleic anhydride copolymer ([0111]). The maleated polypropylene is in the form of an emulsion, i.e. an oil-in-water emulsion, and has an ASTM D-5 hardness of less than about 0.5 dmm, identical to that claimed; a viscosity at 190 ºC of 300 to 3,000 cps, overlapping the recited range of about 350 cp; a Mettler drop point from 100 to 160 ºC, overlapping the recited range of about 141 ºC; and a density of 0.90 to 1.00 g/cm3, overlapping the recited range of about 0.94 ([0046] and [0111]).
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.


It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 18, Clay et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the adhesion composition comprises polymer (a) and polymer (b) in the amount of 30 to 60 wt. % based on the solids content of the adhesive composition, where the second polymer (b) is present in the amount of 2.5 to about 25 wt. % 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 26, Clay et al teaches all the claim limitations as set forth above. It is noted that the reference does not disclose a method wherein the adhesion compositions, i.e. the copolymer formulation, consists of the oil-in-water emulsion. Rather, the reference discloses a method wherein the adhesion composition comprising first and second polymers is first formed, added to the ink composition, and followed by applying the composition to a low surface energy substrate. However, it is noted that selection of any order of performing process steps is prima facia obvious in the absence of new or unexpected results and that the selection of any order of mixing ingredients is prima facia obvious (see MPEP 2144.04 IVC). Therefore, it would have Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but are moot in light of the new grounds of rejection second forth above.

In light of the 37 C.FR. 1.132 Declaration filed on 8/11/2021 demonstrating that at the time of filing the copolymer known under the tradename A-C 597P is a polypropylene-graft-maleic anhydride copolymer, the 35 U.S.C. 112 rejection as set forth in the previous Office Action is hereby withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767